Citation Nr: 1643414	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-34 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral arm disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for an acquired psychiatric disorder

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to May 1969. 

This appeal comes to the Board of Veterans Appeals (Board) from a September 2012 rating action by the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for service connection for "mild degenerative disc disease L4-L5, L5-S1, claimed as a back disorder," a bilateral knee disability, a bilateral leg disability, a bilateral arm disability, bilateral sensorineural hearing loss, and a nervous disorder, and which denied a TDIU.  

To avoid any prejudice to the Veteran, the Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In November 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in August 2015, the Veteran withdrew his request for a hearing.   See 38 C.F.R. § 20.702 (e) (2015).  Accordingly, the Board will proceed without further delay.

The issues of entitlement to service connection for bilateral hearing loss, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran does not have a back disability, a bilateral leg disability, a bilateral arm disability, a bilateral knee disability, or an acquired psychiatric disorder, that was caused by his service.


CONCLUSION OF LAW

A back disability, a bilateral leg disability, a bilateral arm disability, a bilateral knee disability, and an acquired psychiatric disorder, were not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a back disability.  He essentially argues that he injured his back on multiple occasions during service, and that he has had ongoing back, leg, arm, knee and psychiatric symptoms since his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis and a psychosis).  See also 38 C.F.R. § 3.384 (2015).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that in August 1968, the Veteran was treated for complaints of low back pain.  He was provided with heat treatment.  There was no diagnosis.  This report does not contain any other findings. 
The Veteran's separation examination report, dated in April 1969, does not note a back, arm, leg, knee, or psychiatric disorder.  In the associated "report of medical history," he stated that his health was "good."  He indicated that he did not have a history of recurrent back pain, lameness, "arthritis or rheumatism," a "painful or 'trick' shoulder or elbow," nervous trouble of any sort, or depression or excessive worry; there was no notation of back, arm, leg, knee, or psychiatric symptoms, a back, arm, leg, or knee disorder, or acquired psychiatric disorder.      

As for the post-service medical evidence, it includes a report from Dr. N., dated in February 2010, which shows that Dr. N. states the following: the Veteran has symptoms that include continuous strong back pain, with a sensation of locking that limits his movements, pain with movement, constant stiffness, and continuous muscle spasm.  He had back and knee pain during basic training, and during subsequent in-service physical training.  Continuous strong and strenuous exercises and the lifting of heavy weights, especially if done in an incorrect manner, can put a lot of strain on the back area, causing continuous spasm and inflammatory changes which, in the long term, can cause degenerative changes at the column area.  These problems cause bad posture, loss of correct alignment, and loss of curvature of lumbar lordosis, putting more stress on one side of the vertebras that the other, and as a consequence, a patient may present with disc bulging and herniation.  These kinds of problems cause degenerative changes at areas that include the back, knees and ankles.  Dr. N. concluded that it is more probable than not that the Veteran's "back, arms and knee problem that are service connected and caused emotional or nervous problems; due to his duties while at active service." 

Documents from the Social Security Administration (SSA) include reports, dated in September 2010, which note that the Veteran's alleged impairments included arthritis (no specific joint was identified).  The reports include a notation that, "The evidence fails to support all the allegations, the only conditions described was DM (diabetes mellitus) and hypercholesteremia with no evidence of end-organ damage as per medical evidence."  Associated private treatment records, dated in 2010, contain notations of osteoarthritis (no specific joint was identified).  

A VA back disability benefits questionnaire (DBQ), dated in September 2012, shows that the Veteran reported a history of an in-service back injury during training at Fort Benning.  He stated that he did not recall the treatment he was given.  He indicated he had reinjured his back during service after walking and marching, and reported receiving private treatment for back symptoms about one year after separation from service, who told him he had muscle spasms, and gave him medication.  He reported that he had retired from being a state policeman after 31 years, with a post-service back injury while working on a car, with two weeks of treatment, after which he went back to work.  He reported currently having on-and-off back pain that radiated to his ribs.  An associated X-ray report contains an impression of degenerative disc disease involving the L4-L5 and L5-S1 levels.  The diagnosis was mild degenerative disc disease at L4-L5 and moderate degenerative disc disease at L5-S1 levels.  The examiner indicated that he had reviewed the February 2010 opinion of Dr. N.  The examiner concluded that the Veteran's back disability was less likely than not (less than 50 percent or greater probability) incurred in or caused by his service.  The examiner explained that there was one documented treatment for back pain, but that the Veteran did not complain of back pain upon separation from service in April 1969.  The examiner indicated that there was an absence of treatment for more than 40 years after separation from service, which indicated that his inservice back injury in August 1968 was acute and transitory, and that it had resolved with the treatment he was provided.

A private electromyogram (EMG), dated in October 2014, indicates that the Veteran may have peripheral neuropathy of the bilateral upper and/or lower extremities.  

As an initial matter, the Veteran has asserted that he initially injured his lower back during "enemy escape training" in service, with subsequent treatment during service on "several occasions" for "reinjuring his lower back."  However, following his August 1968 in-service back treatment (in which there was no diagnosis, and no evidence of back pathology), there is no evidence of any treatment for back symptoms.  A back condition was not noted in his April 1969 separation examination report, and in the associated report of medical history he indicated that he did not have a history of a recurrent back pain.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  With regard to his other claims, his service treatment reports do not show any relevant treatment or complaints, nor was any relevant disorder noted, or complained of, upon separation from service.  The Veteran asserted that he was treated for back symptoms by a private health care provider within one year of separation from service, and that he has had ongoing back symptomatology since his service.  There is no documentary evidence of any post-service back treatment until 2010.  Specifically, the earliest medical evidence of back symptoms is dated in February 2010, which is about 40 years after separation from service.  The SSA documentation, to include private treatment records, does not show that the Veteran ever reported history of an in-service back, arm, leg, or knee injury, or psychiatric symptoms, or ongoing joint or psychiatric symptoms since service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Accordingly, the Veteran is found not to be an accurate historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

The Board finds that the claims must be denied.  With regard to the claim for a back disability, the Veteran was treated for back symptoms on one occasion in August 1968, with no evidence of back pathology, and no diagnosis.  There is no evidence of subsequent treatment during his remaining period of service, a period of about eight months.  Upon separation from service in April 1969, he was not noted to report having back symptoms, or to have a back disorder.  In the associated "report of medical history," he indicated that he did not have a history of recurrent back pain.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a).

The earliest post-service medical evidence of treatment for back symptoms is Dr. N.'s report, dated in February 2010.  This is about 40 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  The Veteran has reported that he is retired after 31 years as a state policeman, and that he has a post-service history of a back injury incurred while working on a car, with two weeks of treatment, after which he went back to work.  In particular, the September 2012 VA opinion is considered highly probative evidence against the claim, as the examiner indicated that the Veteran's claims files had been reviewed, and as the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to show that arthritis of the back was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back disability due to his service, and that the claim must be denied.  

In reaching this decision, the Board has considered Dr. N.'s opinion.  However, this opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  It appears to have been based, at least in part, on the Veteran's reported history of ongoing symptomatology since service, however, the Board has determined that the Veteran is not an accurate historian.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is considered competent, regardless of the lack of contemporaneous medical evidence, only if it is credible); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Other than noting current symptomatology, Dr, N does not cite to any in-service or post-service medical findings in support of her conclusion.  Neives-Rodriguez.  Therefore, this evidence is insufficiently probative to warrant a grant of the claim.  

With regard to the claims for a bilateral leg disability, a bilateral arm disability,
a bilateral knee disability, and an acquired psychiatric disorder, there is no evidence of in-service treatment for any relevant symptoms.  Upon separation from service in April 1969, he was not noted to report having any relevant symptoms, to have a leg, arm, or knee disorder, or to have an acquired psychiatric disorder.  In the associated "report of medical history," he indicated that he did not have a history of lameness, "arthritis or rheumatism," a " painful or 'trick' shoulder or elbow," nervous trouble of any sort, or depression or excessive worry.  No relevant symptoms were reported.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. §  3.303 (a).

There is no evidence to show that a psychosis, or arthritis of any relevant joint, was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

The earliest post-service medical evidence of treatment for any relevant symptoms is found in Dr. N.'s report, dated in February 2010.  This is about 40 years after separation from service.  Maxson.  There is no competent and probative medical opinion in support of any of the claims.  In this regard, for the reasons previously discussed, Dr. N.'s opinion is afforded no probative value.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a bilateral leg disability, a bilateral arm disability, a bilateral knee disability, or an acquired psychiatric disorder, due to his service, and that the claims must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In particular, arthritis and acquired psychiatric disorder are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that a back disability, a bilateral leg disability, a bilateral arm disability, a bilateral knee disability, and an acquired psychiatric disorder, are related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for many years after separation from service.  The Veteran has been found not to be an accurate historian. 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  With regard to the claim for a back disability, the Veteran has been afforded an examination, and an etiological opinion has been obtained.  With regard to the claims for a bilateral leg disability, a bilateral arm disability, a bilateral knee disability, and an acquired psychiatric disorder, the Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, there are no findings, treatment, or diagnoses for any relevant symptoms during service, or for many years after service, there is no competent and probative opinion in support of any of the claims, and the Veteran has not been found to be a credible historian with respect to the claims.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a back disability, a bilateral leg disability, a bilateral arm disability, a bilateral knee disability, and an acquired psychiatric disorder, is denied.  






REMAND

The Veteran asserts that he has bilateral hearing loss due to his service.  

In November 2011, the Veteran was afforded a VA audiometric examination.  The report shows that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385 (2015).  The examiner, an audiologist (R.C.), concluded that the Veteran's bilateral hearing loss was less likely than not due to his service.  The examiner explained the following: it is well-known that noise exposure causes either immediate hearing loss as a result of noise trauma, or progressive hearing deficit during noise exposure as a noise-induced hearing loss.  No retroactive effect is expected after years of being exposed to noise.  The Veteran's separation examination in April 1969 evidenced normal bilateral hearing.  Therefore, his current hearing loss is probably not caused by or aggravated by his military service.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, puretone threshold shifts during active service must be considered.  See id. at 163-64; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also did not consider the Veteran's background in weapons training.

In summary, the VA audiologist did not discuss whether or not there was any evidence of an upward shift in the Veteran's puretone thresholds.  Under Hensley, 5 Vet. App. at 163-64, puretone threshold shifts during active service must be considered in determining whether a hearing loss disability which developed after service is related to any hearing loss during service, even if the loss was not severe enough to be disabling at the time.  The examiner also did not consider the Veteran's background in weapons training in service, to include training in the use of a M60 machine gun.  Accordingly, the Board finds that the November 2011 VA examination is not adequate for the purpose of making a decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

On remand, a supplemental opinion should be obtained that addresses whether or not there were any significant puretone threshold shifts during service, and, if so, whether such a shift supports a relationship between the Veteran's current hearing loss disability and his period of service, and/or whether the Veteran's exposure to weapons training is related to his development of hearing loss disability after service.  

Finally, the issue of entitlement to a TDIU appears to be potentially intertwined with the issue of service connection for bilateral hearing loss, such that a decision on this issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the November 2011 VA examination.  The examiner should be advised that the Veteran has been found not to be an accurate historian. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral hearing loss was caused by his service, and include a discussion as to whether or not there were any significant puretone threshold shifts during service, and, if so, whether such shift(s) support a relationship between the Veteran's current hearing loss disability and his period of service.  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner should be advised as follows: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  In the event that the examiner who conducted the Veteran's November 2011 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any hearing loss disability found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.  

3.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for bilateral hearing loss, and entitlement to a TDIU.  If either of the benefits sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond, and the record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


